Citation Nr: 1413615	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  08-01 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to initial ratings for migraine headaches in excess of 10 percent prior to March 1, 2012 and in excess of 30 percent beginning on that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty from November 1974 to June 1977 and from July 1988 to December 2005.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2009, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing is associated with the file.  Thereafter, the matter was remanded in December 2011 for additional development.

In a July 2012 rating decision, the RO increased the rating for the migraine headaches to 30 percent, effective March 1, 2012.  


FINDINGS OF FACT

1.  Prior to August 4, 2007, the Veteran's migraine headaches were manifested by characteristic prostrating attacks occurring on an average once a month over the last several months.

2.  Resolving any reasonable doubt in favor of the Veteran, since August 4, 2007 her migraine headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW


1.  Prior to August 4, 2007, the criteria for 30 percent rating for migraine headaches were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.124a, Diagnostic Code 8100 (2013).

2.  Since August 4, 2007, the criteria for a 50 percent rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).

As the August 2006 rating decision on appeal granted service connection for migraines, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As for the "downstream" issue on appeal, the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003) held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue; 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  Here, the necessary SOC was issued in August 2011.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The Veteran testified at a Travel Board hearing in October 2009.  According to 38 C.F.R. § 3.103(c)(2) (2013), it is the responsibility of the presiding hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court explained the two-fold responsibility of the presiding hearing officer.  During the hearing, the undersigned identified the issue on appeal, and the disability was sufficiently addressed.  Any areas not discussed by the Acting Veterans Law Judge were addressed by the Veteran's representative; therefore, there was no need to elicit any additional testimony.  Furthermore, based on specific testimony elicited by the representative there was actual knowledge of the type of evidence and information that potentially could be advantageous to her claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).

The Board finds that the hearing officer's duties in 38 C.F.R. § 3.103(c)(2) were met and that the Veteran was not prejudiced by the hearing that was provided.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).  The Veteran has not alleged that there were any deficiencies in the Board hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Therefore, the Board finds that any deficiency in the hearing was non-prejudicial.  See id.   

Reasonable efforts were made to assist the Veteran in obtaining evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  Service treatment records and post-service medical records were obtained.  The Veteran did not respond to a request for identification of treatment records following the Board's remand of the claim, so no additional records were sought.  Thus, there is no evidence that pertinent outstanding treatment records exist.  She was afforded a VA examination that is adequate to rate the disability.  

Legal Criteria and Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2013).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  As shown on the title page of this decision, staged ratings were assigned by the RO.

Although there is an obligation to provide sufficient reasons and bases in support of an appellate decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Veteran bears the burden of presenting and supporting her claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Under Diagnostic Code 8100, a noncompensable (0 percent) rating for migraine headaches is warranted with less frequent attacks.  A 10 percent rating is in order for migraine with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum evaluation of 50 percent is awarded when migraine is characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a 

The regulations do not define the term "prostrating," but "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1554 (31st ed.2007).

Throughout the appeal, the Veteran complained of severe headaches at least twice a month.  On her May 2005 claim, she reported they made her physically ill and derailed her equilibrium.  She was taking prescribed medication to treat her migraines.  In December 2006, she added that many of her attacks occurred during the weekend and that she only sought treatment when her prescribed medications failed.  When attacks occurred during working hours, the Veteran indicated she was given the opportunity to go home but instead she chose to take her medication and remain at work.

On March 2006 VA examination, she reported having headaches twice a month that could be incapacitating for up to four days.  There was an aura that preceded the migraines and the headaches were sometimes associated with nausea and vomiting.  At its worst, the headaches were 9/10 in severity, but her average pain level was 6/10.  Her medication included taking tablets and having injections, which helped alleviate the pain.

On August 2007 VA examination, the Veteran reported having extreme fatigue on the day following a migraine.  Sometimes she was awakened by them and at other times they occurred later in the day.  Exercise and sometimes singing precipitated the headaches.  She continued to experience associated nausea and occasional vomiting; she also reported photophobia and the feeling of an irregular heartbeat.  The migraines were felt to be incapacitating and lasted up to 4 days.  Alleviating factors were lying down in a dark room and taking her medication.  If Zomig was taken, then the pain subsided for approximately 8 hours before it returned.  During these headaches, she was unable to engage in her usual activities.

In a January 2008 statement the Veteran attempted to clarify some of the earlier reported statements.  She stated that she frequently suffered through part of the day for up to four days in a row while on medication because it only relieved the pain for 6 hours and she could take a maximum of 2 pills per day.  Once the headaches returned, they were as incapacitating as before.  She added that a stressful work environment sometimes caused her migraines to occur more than twice a month.

In October 2009, the Veteran testified that she had headaches more than twice a month but she only used the prescribed medications twice a month to treat them.  These headaches lasted for up to 4 days.  Symptoms associated with the headaches were nausea, vomiting, sensitivity to sound and light, and her equilibrium was off.  She also became extremely exhausted.  There were additional headaches approximately twice a month for which she used medication or that limited her activities.  See hearing transcript pages 5 to 7.

On March 2012 VA examination, the Veteran reported her headaches had worsened since her last compensation examination in August 2007.  She had 2 episodes a month and each episode lasted for 3 to 4 days.  She took medication for each of those days and they were 10/10 in severity.  The migraines were prostrating in nature during these twice a month episodes.  There was no change in the associated symptoms.  The examiner indicated the Veteran had frequent prostrating and prolonged attacks of migraine headache pain.  She was employed part-time working 3 hours a day for 7 days a week since February 2011.  She called in sick on average twice a month for 3 to 4 days in a row, but she was able to compensate this lost time by working extra hours on the other days when she did not have migraines.  Her employer was present during the examination and confirmed this information.

Based on the available evidence, the Board finds that prior to August 4, 2007, the Veteran's migraine headaches were productive of characteristic prostrating attacks on an average of once a month over the last several months.

It is noted she consistently reported having severe headaches twice a months that could be incapacitating for up to 4 day per episode.  However, as she reported in December 2006 that she was able to continue working during headaches, albeit with the assistance of medication, her headaches were not completely prostrating and were not shown to produce economic inadaptability.

Beginning August 4, 2007,  the date upon which her migraines are first shown to reasonably approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a higher rating of 50 percent is warranted.

On the VA examination of this date, she indicated alleviating her headaches required lying down in a dark room and taking her medication.  She was also unable to engage in usual activities during these attacks.  Thus, there are shown to be completely prostrating.  The March 2012 VA examination included similar findings, which the examiner indicated were consistent with frequent prostrating and prolonged attacks of migraine headache pain.

As for extreme economic inadaptability, the Board finds that while the Veteran had no loss of income due to her headaches, she was only employed part-time and she was able to make up missed hours during periods in which she was not suffering from migraines.  The rating criteria do not define "severe economic inadaptability"; however, nothing in Diagnostic Code 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).  Given the frequency and severity of her headaches, the Board finds her migraines would indeed produce severe economic inadaptability in a normal full-time work setting.

At the very least, the evidence is evenly balanced regarding the question of whether the Veteran has experienced very frequent completely prostrating and prolonged attacks of migraine headaches, productive of severe economic inadaptability, since August 4, 2007.  In such a situation, the question is to be resolved in favor of the veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Accordingly, a 50 percent rating is warranted, effective August 4, 2007.  This is the maximum schedular rating available for migraine headaches.  

The Veteran's migraine headaches have not been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis either prior to or since August 4, 2007.  See 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected migraine headache attacks are contemplated by the rating schedule.  The frequency of symptoms, their severity, and impact on economic adaptability are contemplated in the rating criteria.  Therefore, there is nothing exceptional or unusual about the Veteran's migraine headaches.  Thun, 22 Vet. App. at 115.

Even if the Board were to find that step one of the Thun analysis had been satisfied, extraschedular referral would still not be warranted because step two is not satisfied.  The Veteran's migraine headaches do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  There is no indication that the Veteran has been hospitalized for this condition since the effective date of the grant of service connection.  As to employment, while the Veteran has reported having to miss or leave work as a result of his migraine headaches, she has remained employed.  Notably, the effect of having to leave or miss work is specifically contemplated in the assignment of a 50 percent rating for migraine headaches which are productive of severe economic inadaptability from August 4, 2007.  Thus, even if her disability picture was exceptional or unusual, referral for consideration of extraschedular rating would not be warranted.

ORDER

A 30 percent rating for migraine headaches prior to August 4, 2007 is granted, subject to the laws and regulations governing the award of monetary benefits.

A 50 percent rating for migraine headaches beginning August 4, 2007 is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


